Case 1:19-cv-00473-DG-RER Document 45 Filed 03/18/20 Page 1 of 4 PageID #: 608



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK

  BOB McNEIL, an individual, on behalf of
  himself, and all others similarly situated,

  Plaintiff,

  v.                                                     CASE NO. 1:19-CV-00473-FB-RER

  CAPITAL ONE BANK, N.A.,

  Defendant.



   PLAINTIFF’S NOTICE OF FURTHER SUPPLEMENTAL AUTHORITY (S.D.N.Y.)
     SUBMITTED IN OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                             COMPLAINT

        Defendant Capital One’s Response to Plaintiff’s Notice of Supplemental

Authority (ECF No. 44), filed today, seeks to distinguish the supplemental authority

Plaintiff previously submitted. Plaintiff leaves the application of this caselaw to the

Court and will not respond to Defendant’s improper argument. More importantly,

however, the growing weight of authority concerning the viability of Plaintiff’s “single-

item” interpretation with respect to NSF Fees can hardly be in doubt now, given yet

another analogous opinion decided yesterday (March 17, 2020) by Judge Caproni in

this Court’s sister district.

        In Perks et al v. TD Bank, N.A, Case No. 1:18-cv-11176-VEC (S.D.N.Y. March

17, 2020) (attached as Exhibit 1) the court denied a bank’s motion to dismiss in a nearly

identical case. In that case, similar to here, the definition of the term “item” included

“a[n] . . . ACH transaction . . . and any other instruction or order for the payment,

transfer, deposit or withdrawal of funds.” Ex. A at 4-5 (emphasis added). The court

determined that “the definition of ‘item’ is ambiguous with regard to whether a
Case 1:19-cv-00473-DG-RER Document 45 Filed 03/18/20 Page 2 of 4 PageID #: 609




resubmission of an ACH transaction is a separate item or is part of the same initial

ACH transaction, and that ambiguity must be read in favor of Plaintiffs at this stage.

Because Plaintiffs’ proposed construction is a reasonable construction of the

Agreement, Plaintiffs have sufficiently alleged a breach resulting from multiple

overdraft charges imposed as a result of resubmissions of a single ACH transaction.”

Id.



Dated: March 18, 2020                        Respectfully submitted,



                                             /s/ Steven M. Nathan
                                             Steven M. Nathan
                                             Scott Martin
                                             HAUSFELD LLP
                                             33 Whitehall St., 14th Floor
                                             New York, NY 10004
                                             Telephone: (646) 357-1100
                                             Facsimile: (212) 202-4322
                                             snathan@hausfeld.com
                                             smartin@hausfeld.com

                                             James Pizzirusso (pro hac vice)
                                             HAUSFELD LLP
                                             1700 K St., NW, Ste 650
                                             Washington, DC 20006
                                             Telephone: 202-540-7200
                                             Facsimile: 202-540-7201
                                             jpizzirusso@hausfeld.com

                                             Jeffrey D. Kaliel (pro hac vice)
                                             Sophia Gold (pro hac vice)
                                             KALIEL PLLC
                                             1875 Connecticut Ave., NW, 10th Floor
                                             Washington, DC 20009
                                             Telephone: 202-350-4783
                                             jkaliel@kalielpllc.com
                                             sgold@kalielpllc.com



                                                 2
Case 1:19-cv-00473-DG-RER Document 45 Filed 03/18/20 Page 3 of 4 PageID #: 610




                                    Hassan A. Zavareei (pro hac vice)
                                    Andrea Gold (pro hac vice)
                                    TYCKO & ZAVAREEI LLP
                                    1828 L St NW, Suite 1000
                                    Washington, DC 20036
                                    Telephone: 202-973-0900
                                    Facsimile: 202-973-0950
                                    hzavareei@tzlegal.com
                                    agold@tzlegal.com

                                    Jeff Ostrow (pro hac vice)
                                    Jonathan M. Streisfeld (pro hac vice)
                                    KOPELOWITZ OSTROW
                                    FERGUSON WEISELBERG GILBERT
                                    One W. Las Olas Blvd., Suite 500
                                    Fort Lauderdale, FL 33301
                                    Telephone: 954-525-4100
                                    Facsimile: 954-525-4300
                                    ostrow@kolawyers.com
                                    streisfeld@kolawyers.com

                                    Attorneys for Plaintiff and the Putative Classes




                                       3
Case 1:19-cv-00473-DG-RER Document 45 Filed 03/18/20 Page 4 of 4 PageID #: 611




                                  CERTIFICATE OF SERVICE

       I certify that on March 18, 2020, a true and accurate copy of the foregoing Plaintiff’s

Notice of Supplemental Authority Submitted in Opposition to Defendant’s Motion to Dismiss

was filed electronically with the Clerk of Court using the CM/ECF system, which will send

notification of such filing to all counsel of record.


                                           /s/ Steven Nathan




                                                   4
